UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-27739 MINERALRITE CORPORATION (Exact name of registrant as specified in its charter) Nevada 90-0315909 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 55 South Geneva Road Lindon, Utah 84042 (Address of principal executive offices, zip code) 801-796-8944 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2 of the Exchange Act): Yes o No x Table of Contents APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes o No o APPLICABLE ONLY TO CORPORATE ISSUERS The number of shares of Common Stock, $0.001 par value, outstanding on November 18, 2013 was 55,239,900. TABLE OF CONTENTS PAGE PART I FINANCIAL INFORMATION 1 ITEM 1. FINANCIAL STATEMENTS 1 ITEM 2. MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 23 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 27 ITEM 4. CONTROLS AND PROCEDURES 27 PART II OTHER INFORMATION 27 ITEM 1. LEGAL PROCEEDINGS 27 ITEM 1A. RISK FACTORS 27 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 28 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 28 ITEM 4. MINE SAFETY DISCLOSURES 28 ITEM 5. OTHER INFORMATION 28 ITEM 6. EXHIBITS 28 ii Table of Contents PARTI — FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS MINERALRITE CORPORATION AND SUBSIDIARY UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS September 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable Inventories - Prepaid services Loans receivable - related party - Total current assets Property and equipment: Equipment - Furniture and fixtures Construction in progress - Less: accumulated depreciation ) ) Total property and equipment, net - Other assets: Proved oil and gas properties, full cost method Less: accumulated depletion ) ) Unproved oil and gas properties Prepaid services- long-term portion Intangible assets - Website development, net Investment in unconsolidated subsidiary - Deferred offering costs - Total other assets Total assets $ $ The accompanying notes are an integral part of these financial statements 1 Table of Contents MINERALRITE CORPORATION AND SUBSIDIARY UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (Continued) September 30, December 31, LIABILITIES & STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable $ $ Accrued payroll - Royalties due stockholders Consulting fee payable - Customer deposits - Convertible debt, including accrued interest, net of discounts - Debt and other obligations due related parties Notes payable - other - Derivative liabilities - Total current liabilities Long-term liabilities: Asset retirement obligation Total long-term liabilities Total liabilities Stockholders' Deficit: Preferred stock, par value $.001 authorized 10,000,000 shares no shares issued at September 30, 2013 and December 31, 2012 - - Common stock, par value $.001 Issued 56,939,900 shares at September 30, 2013 and 44,559,900 shares at December 31, 2012 Additional paid-in capital Accumulated deficit ) ) Other comprehensive gain/(loss) ) ) Total stockholders' deficit Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these financial statements 2 Table of Contents MINERALRITE CORPORATION AND SUBSIDIARY UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended For the Nine Months Ended September 30, September 30, Net revenuefrom oil and gas activities $ Net revenuefrom mining equipment manufacturing activities - - Total revenues Cost of sales Oil production activities Mining equipment manufacturing activities - - Total cost of sales Gross profit (loss) Operating expenses Royalty expense Related party consulting fees(including stock based compensation) * Related party rent expense Professional fees General & administrative (including non-cash compensation)* Total operating expenses Loss from operations ) Other income (expenses) Gain on extinguishment of debt - - Other income - - - Interest expense ) Change in fair value of derivative liabilities ) - ) - Total other income (expense) ) ) Net Income (loss) before income taxes $ ) $ $ ) $ Provision for income taxes - Net Income (loss) ) ) Other comprehensive income Foreign currency translation adjustment ) ) ) Total comprehensive income (loss) $ ) $ $ ) $ Net income (loss) per common share: Income (loss) per share - Basic and diluted $ ) $ $ ) $ Weighted average shares outstanding * Details of stock based compensation included within: Related party consulting fees $ $
